 



Exhibit 10.1
WAIVER AND AMENDMENT
Dated as of January 12, 2007
HEI, Inc.
1495 Steiger Lake Lane
Victoria, MN 55386
Attn: Mark Thomas, CEO
Dear Mr. Thomas:
     Reference is made to that certain Term Loan Agreement (the “Loan
Agreement”), dated October 28, 2003, by and between HEI Inc., a Minnesota
corporation (the “Borrower”) and Commerce Bank, a Minnesota banking corporation
(the “Lender”), as amended by those certain Waiver and Amendment agreements
dated as of November 30, 2004 and May 26, 2006, between Borrower and Lender; and
that certain Promissory Note (the “Promissory Note”), dated October 28, 2003,
made by the Borrower in favor of the Lender.
     The Borrower has advised the Lender that preliminary financial results for
the Borrower’s quarterly reporting period ended December 2, 2006, indicate that
as of such date the Borrower failed to comply with the Debt Service Coverage
Ratio covenant set forth in Section 6.10 of the Loan Agreement, and,
consequently Borrower would be deemed to have been in default under Section 6.10
of the Loan Agreement as of December 2, 2006. The Borrower has further advised
the Lender that the Borrower is likely to be in default under Section 6.10 of
the Loan Agreement until completion of the Borrower’s quarterly reporting period
ending December 1, 2007. The Borrower has accordingly requested certain waivers
relating to Sections 6.10 of the Loan Agreement.
     In consideration of the promises herein set forth, and subject to
Sections 9.1 and 9.2 of the Loan Agreement and, the Borrower and the Lender
hereby agree as follows:
     1. The Lender hereby waives the Borrower’s default existing as of the date
hereof under Section 6.10 of the Loan Agreement.
     2. The Lender hereby waives the Borrower’s compliance with the Debt Service
Coverage Ratio covenant under Section 6.10 of the Loan Agreement, to and
including Borrower’s reporting period ending September 1, 2007. Borrower will be
required to comply with the Debt Service Coverage Ratio under Section 6.10 of
the Loan Agreement as of the reporting period ending December 1, 2007.

 



--------------------------------------------------------------------------------



 



HEI, Inc.
Waiver and Amendment
Dated as of December 2, 2006
page 2 of 2
     3. As a condition to the effectiveness of the waivers by the Lender
contained herein, the Borrower shall continue to maintain a Payment Reserve
Account with Lender in the amount of $100,000 pursuant to the provisions of
Section 6.9 of the Loan Agreement, except that the release provisions set forth
in the second paragraph of Section 6.9 of the Loan Agreement are hereby amended
and restated as follows:
“Notwithstanding the foregoing, provided that there is not then an Event of
Default (as defined in the Mortgage) which has occurred and is continuing under
the Loan, the amount held by Lender in the Payment Reserve Account will be
released by the Lender to the Borrower upon the earlier of (i) Borrower’s
successful compliance with the Debt Service Coverage Ratio covenant under
Section 6.10 of the Loan Agreement for six consecutive quarterly reporting
periods beginning with the quarterly reporting period ending December 1, 2007,
or (ii) the payoff date of the Loan.”
     The Loan Agreement and Promissory Note shall remain in full force and
effect, without modification except as set forth herein or in any other
amendments entered into in accordance with the requirements of the Loan
Agreement and/or Promissory Note, as applicable.
     This Waiver and Amendment may be executed simultaneously in two or more
counterparts, each of which shall be an original, but all of which constitute
but one agreement.
     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Waiver and Amendment and return
the same to the Borrower, whereupon this Waiver and Amendment shall become a
binding agreement between the Lender and the Borrower.

            Sincerely,


COMMERCE BANK
                 /s/ James E. Senske       By:     James E. Senske      Its:
    President     

Acknowledged as of the date first written above.

            HEI, INC.
                /s/ Mark Thomas       By:     Mark Thomas      Its:     CEO     

- 2 -